Citation Nr: 0614192	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  00-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran, who is deceased, had active honorable military 
service from June 1964 to June 1968.  His subsequent service 
until March 1969 has been found by VA to be dishonorable.  
The appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  In that 
decision, the RO denied the appellant's claims of entitlement 
to dependency and indemnity compensation (DIC) based on 
service connection for the cause of the veteran's death, and 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).  
The appellant perfected a timely appeal of these 
determinations to the Board.

In March 2004, the Board entered a decision that denied the 
appellant's claim of entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318, and remanded the matter 
concerning entitlement to service connection for the cause of 
the veteran's death to the RO for additional development.  
Such development has been completed and the case has returned 
to the Board for appellate review. 

The Board notes that prior to the appellant's appeal being 
certified to the Board on January 24, 2006, the RO received, 
from the appellant's representative, a statement of the 
appellant and private medical reports of the veteran that are 
duplicates of those already of record.  Thus, there is no 
need to remand the case for consideration of the statement 
and private medical reports by the agency of original 
jurisdiction for the issuance of a supplemental statement of 
the case.  38 C.F.R. § 19.37 (2005).

FINDINGS OF FACT

1.  The veteran died in July 1997.  The cause of death as 
listed on the death certificate was rhabdomyolysis due to or 
as a consequence of a seizure disorder. 

2.  There is no evidence that rhabdomyolysis or a seizure 
disorder were shown during service or are otherwise related 
to service.  

3.  At that time of the veteran's death, service connection 
was in effect for PTSD, rated as 100 percent disabling.  

4.  The veteran's terminal rhabdomyolysis and seizure 
disorder developed many years following service, but the 
service-connected PTSD contributed to the development of his 
fatal seizure disorder. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, a 
service-connected disability contributed substantially or 
materially to cause or hasten the veteran's death.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.310, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In reaching the foregoing conclusion, the Board observes that 
on November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, despite the inadequate notice provided to the 
appellant on the effective date, the Board finds no prejudice 
to her in processing with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, given the favorable outcome of the appellant's claim 
for service connection for cause of the veteran's death taken 
below, the RO will be responsible for addressing any notice 
defect with respect to the effective date element with 
effectuating the award.  Thus, any prejudice to the appellant 
in proceeding with her claim for service connection for the 
cause of the veteran's death would be considered harmless 
error.  See Dingess/Hartman v. Nicholson, supra. 

Service connection for the cause of the veteran's death

To establish service connection for the cause of a veteran's 
death, evidence must show that a disability incurred in or 
aggravated by military service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must be singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).

Service connection may be granted for a disability due to a 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Here, the Certificate of Death shows that the veteran died on 
July, 1997.  The cause of death, as shown on the Certificate 
of Death, was rhabdomyolysis, due to or as a consequence of 
seizure disorder.

The service medical records, including the report of 
separation examination, are negative for any clinical 
findings of a seizure disorder or rhabdomyolysis during 
service.  Upon service separation examination in February 
1969, to include the report of medical history, all of the 
veteran's systems were noted to have been normal (with the 
exception of a notation of some tattoos on the right 
forearm).  In fact, in the reports of medical history, 
completed by the veteran in November 1968 and February 1969, 
the veteran stated that he was in excellent health.  Thus, 
the evidence does not show, nor does the appellant contend 
that the veteran developed either rhabdomyolysis or a seizure 
disorder during service.

At the time of the veteran's death, service connection was in 
effect for PTSD, rated as 100 percent disabling.  In this 
context, the appellant contends that due to the severity of 
the veteran's service-connected PTSD, he suffered from 
substance abuse, including intravenous drug abuse, which, in 
turn, contributed substantially and materially to cause his 
demise (i.e., rhabdomyolysis and seizure disorder).

In this regard, after a review of the claims file and the 
Board's March 2004 remand directives, the VA psychiatric 
examiner in January 2005 opined that, while there was no 
causal connection between the veteran's PTSD and substance 
abuse, the veteran's substance abuse could have been 
aggravated by his PTSD.  In addition, another VA physician 
opined that the seizure disorder could have been caused by 
substance abuse, by causing the veteran to fall and by 
preventing him from taking his medication properly or by 
affecting seizure thresholds.

Thus, the evidence of record is equivocal as to whether the 
veteran's substance abuse caused or hastened his fatal 
seizure disorder and, ultimately, his rhabdomyolysis; or 
whether it arose as a result of his service-connected PTSD.  
As such, all that is required for the appellant to prevail is 
that the positive and negative evidence be in relative 
equipoise, in which case all doubt is favorably resolved.  
Specifically, 38 U.S.C.A. § 5107(b) (West 2002) provided that 
when, after considering all information and lay and medical 
evidence, there is an approximate balance of positive and 
negative evidence as to any material issue, VA shall give the 
claimant the benefit of the doubt.  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is equipoise and, 
thus, with the favorable resolution doubt in favor of the 
appellant, service connection for the cause of the veteran's 
death is warranted. 


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


